Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis A. Givens appeals the district court’s order denying his motion for sanctions pursuant to Federal Rule of Civil Procedure 11. We have reviewed the rec*566ord and find no reversible error. we affirm for the reasons stated by the district court. Givens v. Randolph, No. 5:10-cv-00026-FBS-JSK (N.D.W. Va. Aug. 12, 2010) & 2010 WL 3672222 (Sept. 15, 2010). We dispense with oral because the facts and legal are adequately presented in the before the court and argument would not aid the decisional process.
AFFIRMED.